Opinión disidente en parte y concurrente en el resultado del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 16 de febrero de 1979
El 25 de noviembre de 1974 la Sala de San Juan del Tribunal Superior dictó sentencia en pleito de filiación, decía-*470raudo al menor Juan Almeido hijo del demandado Juan Francisco Peña y de su ex-cónyuge Minerva Ortiz. Fundó su sen-tencia en las siguientes determinaciones de hecho:
“La demandante Minerva Ortiz estuvo casada con el deman-dado Juan F. Peña, desde el 28 de marzo de 1965 hasta el mes de mayo de 1968, fecha en que se divorciaron.
Que con posterioridad al divorcio, la demandante y el deman-dado continuaron relacionándose personalmente e incluso sostu-vieron relaciones sexuales, dando por consiguiente que con mo-tivo de dichas relaciones, la demandante quedó en estado de em-barazo, procreando al menor Juan Almeido, el cual fue inscrito como hijo natural de Minerva Ortiz, o sea la demandante, toda vez que el demandado se negó a reconocer a dicho menor.
Este Magistrado concluye, a tenor con la credibilidad que le merecen los testigos, que el demandado a pesar de haberse divor-ciado de la demandante, continuó las relaciones con ésta. La madre de la demandante, mujer de profundas convicciones reli-giosas, aseveró que el demandado visitaba a la demandante, se encerraban en la habitación de ésta e incluso para la fecha en que la demandante fue a dar a luz, el demandado la buscó en su automóvil y la llevó al hospital.
La demandante estableció con su testimonio, al cual da cré-dito el Tribunal que a la fecha en que quedó en estado, sólo había sostenido relaciones con el demandado, estableciendo con exacti-tud la fecha en que había tenido la regla, por ser la misma signi-ficativa, la cual recordaba con fidelidad.
El Tribunal sostiene que a base de su observación, el parecido físico entre el menor y el demandado es notable y significativo.
La prueba aportada por la parte demandada sobre exclusión de paternidad no es concluyente y asi lo determina el Tribunal, véase Arais v. Kalensnikoff, 10 Cal.2d 428, 74 P.2d 1043, Harding v. Harding, 22 N.Y.S.2d 810 y 115 A.L.R. 163 y otros casos revelan la cuestión en armonía con la posición del Tribunal.
El laudable intento por parte del demandado ha resultado fallido en contrarrestar la preponderancia de la evidencia apor-tada y creída por el Tribunal. El Tribunal determina y resuelve que Juan F. Peña es el padre del menor Juan Almeido Peña, a ■tenor con la totalidad de la prueba que ha tenido ante sí y la credibilidad que le han merecido los testigos.”
*471Al recurrir el demandado le concedimos por resolución de 22 de enero de 1975 tiempo necesario para elevar la trans-cripción del testimonio oral del perito médico Dr. Rafael Cor-dova Márquez, profesor de hematología de la Universidad de Puerto Rico quien presentado como testigo por el demandado declaró haber practicado una prueba de sangre que a su juicio excluía la paternidad. Se nos sometió dicha transcripción, y considerada la misma, el 17 de abril de 1975 se desestimó con “no ha lugar” la solicitud de revisión. A moción de reconside-ración que entre otros argumentos aduce que “este caso es de vital importancia para un(1) ser humano” el 7 de mayo de 1975 ordenamos ampliación de vista en instancia para que el juez oyera al demandado, quien no declaró en el juicio. Cele-brada la vista resolvió la sala de instancia el 4 de junio de 1975: “Oída la declaración del recurrente, observada su con-ducta y forma de declarar, analizada dicha declaración cui-dadosamente, no encontramos razón alguna que nos lleve a apartarnos de las conclusiones a que llegamos en nuestra sen-tencia de 25 de noviembre de 1974.”
El 19 de junio de 1975 expedimos auto de revisión y some-tido el pleito con su récord taquigráfico, el 14 de octubre de 1976 este Tribunal dictó sentencia en la que luego de relatar las principales conclusiones del juzgador, dijimos: “Ante de-terminaciones de hecho tan firmes hechas por el magistrado que vio y oyó declarar a los testigos, no creemos que debemos intervenir con su fallo. Se confirma la sentencia recurrida.” Solicitó reconsideración el demandado basado en el superior valor probatorio de la prueba sanguínea que excluye la pater-nidad y decidimos oír las partes en vista oral que fue cele-brada el 17 de enero de 1977. El 26 de mayo de 1977 desesti-mamos la reconsideración por error inexplicado en el nombre del niño objeto de la prueba de sangre, pero el 2 de septiem-bre de 1977 dejamos esta segunda sentencia sin efecto y auto-*472rizamos a la sala de instancia a considerar una moción del demandado a tenor de la Regla 49.2 de Procedimiento Civil, donde quedó aclarada la confusión de nombres establecién-dose que la prueba se realizó con sangre del menor Juan Al-meido, demandante en filiación. En mayo de 1978 quedó el pleito sometido para decisión en sus méritos.
El resultado de la prueba hematológica en los casos de paternidad no es valor absoluto e incuestionable. Como toda evidencia debe superar la impugnación de la parte contra quien se produce y satisfacer la conciencia del juzgador en la estimación total de la prueba presentada en el caso. Atribuir una calidad de absoluta e intocable a esta prueba técnica tiene el efecto de negar el derecho constitucional de toda parte a confrontarse con la prueba en su contra, y de negar asi-mismo la progresiva evolución de la investigación científica que en no pocas ocasiones rechazará mañana lo que hoy tene-mos como verdad axiomática. Negar consideración y pondera-ción judicial a la prueba del hijo equivale a negar vista. Cf. Casanovas & Cía. v. Soltero, 61 D.P.R. 653 (1943).
Los proponentes de la incontestabilidad de esta prueba científica sólo exigen que para su admisión se cerciore el juez de que en el laboratorio se siguieron el método y los pasos que el criterio científico hasta hoy instruye deben seguirse. La confiabilidad del análisis está minado de imponderables. (2) Los errores pueden ser producto de la dificultad del laborato-rio para conseguir el antisuero con la concentración y clasi-ficación debidas; pueden deberse a la presencia de anticuerpos bloqueantes en el suero sanguíneo, ocasionados por transfu-siones o por embarazo; a no seguirse los métodos de prueba recomendados por los fabricantes del antisuero utilizado; también pueden deberse a que el técnico de laboratorio no capte correctamente el proceso de aglutinación, bien por inep-titud o inatención particularmente en la prueba de clasifica-*473ción de sangre según el factor Rh; o a la poca destreza de la persona que la realiza.
¿De quién va a depender el juzgador para escudriñar esta evidencia científica y llegar a la conclusión de su infalibili-dad? ¿Va a depender del propio analista que realizó la prueba en la esperanza de que admita error si lo hubo, o va a impo-nerle al hijo negado la contratación de costosos peritos que puedan encontrar error en la prueba practicada?
Nuestro sistema adversativo de enjuiciamiento se carac-teriza por igual oportunidad de ser oídas todas las partes. Es flagrante transgresión de esta garantía constitucional la negativa de un juez a considerar, evaluar y ponderar la evi-dencia que le ofrece una parte, simplemente porque una prueba científica ha paralizado su función de juzgar y su ar-bitrio de aquilatar la prueba, no importa el alto grado de confiabilidad de la evidencia opuesta como lo son admisiones expresas o implícitas de paternidad por el padre putativo.
No es cuestión de trasladar del juzgado al laboratorio la eminente función de decidir las controversias judiciales. Al juez, y no al analista o técnico de laboratorio, le estará siem-pre reservada la decisión final. En el justo y bien balanceado proceso judicial no hay evidencia que pueda suprimir su arbi-trio para estimar la que se le opone. Quien hace descansar la certeza inexpugnable del dictamen de laboratorio en la com-probación por el tribunal de haberse seguido el procedimiento correcto en el análisis de las muestras de sangre, olvida que la presentación por el hijo que reclama filiación de prueba ro-busta y convincente como admisión expresa o implícita de la paternidad por el demandado, puede ser indicio de error en el examen técnico, y es circunstancia vital a ser apreciada por el juzgador.
La admisión en evidencia en casos de paternidad, de la llamada prueba hematológica que hasta ahora sirve para excluir aun cuando no para afirmar la relación paterno-filial no plantea problema siempre que no se la revista de carácter *474de definitiva y final, elevándola a categoría de verdad reve-lada y de dogma intocable, una vez cerciorado el tribunal de que se ha seguido un método aceptable en el laboratorio. Esto equivale a supeditar el valor probatorio del análisis, a la me-cánica seguida por el analista. El resultado sería una eseiente violación al debido proceso y al derecho de toda parte a con-frontarse con la prueba en su contra.
El progreso de la ciencia no tiene una ruta de infalible consistencia, pues siendo actividad del hombre cae en error y vuelve a levantarse en su busca de la verdad total, tan inal-canzable como el Santo Graal o la piedra de la filosofía. La prueba hematológica cuyas conclusiones nos merecen respeto hoy, aun con su insuficiencia para afirmar paternidad, puede que mañana sea rechazada a la luz de nuevos descubrimientos en el campo de la genética donde la actividad científica es particularmente intensa.
Dicha prueba, como cualquier otra evidencia, debe some-terse al escrutinio judicial, a la impugnación y refutación por la parte contra quien se presenta. ¿Qué proceso judicial ten-dríamos en los casos de paternidad si un juez, atado por este Tribunal a la santidad de un análisis de laboratorio, no pu-diera ejercer su arbitrio para descartar el examen y fallar según su consciencia y recto sentido porque se ha presentado evidencia abrumadora que establece la filiación, como cartas del demandado en que la admite, retratos dedicados a su hijo, un largo comportamiento con múltiples demostraciones del estado de hijo natural en que ha tenido al demandante, y hasta el reconocimiento por el padre en el acta de nacimiento o en testamento y por añadidura un notable parecido físico?
Nuestro Derecho, tanto en su legislación como en su juris-prudencia, ha negado consistentemente carácter de infalibili-dad a la evidencia científica. Ordena el Art. 162 de la Ley de Evidencia (32 L.P.R.A. see. 1679) que el efecto de la eviden-cia no es arbitrario, sino que se ejercerá con discreción jurí-dica; que el tribunal no está obligado a decidir de conformi-*475dad con las declaraciones de cualquier número de testigos que no llevaren a su ánimo la convicción contra otra evidencia que le convenciere; y que la evidencia deberá estimarse no sólo por su valor intrínseco sino también con arreglo a la prueba que una parte estuviere en aptitud de presentar. Y el Art. 20 de la Ley (32 L.P.R.A. see. 1663) dispone que un testigo podrá ser oído sólo bajo juramento o afirmación, y en un jui-cio sólo en presencia de todas las partes y sujeto al examen de éstas si tienen a bien asistir y examinar. Nuestra jurispru-dencia ha sido consistente en la garantía de debido proceso que se cumple en el libre ejercicio de la facultad estimativa de toda la prueba por el juzgador. Veamos:
“Consistentemente hemos resuelto que ningún Tribunal está obligado a seguir indefectiblemente la opinión, j uicio, conclusión o determinación de un perito ... y que todo Tribunal está en plena libertad de adoptar su criterio propio en la apreciación o evaluación de la prueba pericial y hasta descartar la misma aun-que resulte técnicamente correcta.” (Citas.) Prieto v. Maryland Casualty Co., 98 D.P.R. 594, 623 (1970).
“No obstante, el recurrente produjo el testimonio pericial de un ingeniero, al efecto de que técnicamente era absolutamente imposible el que la luz verde estuviera verde a la vez en direc-ciones contrarias. Respetamos el testimonio pericial, pero una prueba en el récord que convence demostró que de hecho, esa era la situación allí al ocurrir el accidente. Quizás, una jugarreta de esas que a veces la máquina le hace al hombre a pesar de la técnica.” Pereira v. E.L.A. 91 D.P.R. 750, 753 (1965).
“Sabido es que los tribunales de instancia, como este Tribunal en ejercicio de su facultad revisadora, tienen amplia discreción en la apreciación de la prueba pericial pudiendo, aun, adoptar su propio criterio en la apreciación o evaluación de la misma y hasta descartarla aunque resulte técnicamente correcta.” (Citas). Valldejuli Rodríguez v. A.A.A., 99 D.P.R. 917, 921 (1971).
“La intervención de los peritos no constituye un juicio sino solo un dictamen.” Scaevola, citado con aprobación en Pereira v. I.B.E.C., 95 D.P.R. 28, 54 (1967).
La más reciente confirmación de la facultad del juez para resolver de acuerdo con la prueba que convence su consciencia *476aparece en Alonso García v. Comisión Industrial, 103 D.P.R. 712, 714 (1975).
No es éste el caso, sin embargo, donde debamos remitirnos sin mayor esfuerzo a la apreciación de la prueba por el juez de instancia. El examen serohematológico, cuando excluye la paternidad constituye evidencia respetable, producto del que-hacer científico del hombre y reflejo de la verdad relativa hasta donde haya podido arrancarla de los misterios de la genética. El valor probatorio de esta prueba de sangre es considerable, especialmente cuando, como ocurre en el pre-senté caso, dos laboratorios distintos, ambos de reconocida competencia e integridad, coinciden en el criterio excluyente de paternidad. El otro examen determinó la absolución del demandado en el caso criminal por abandono de menores. Evidencia de tal calidad y grado, sólo puede ser superada por otra que en su fuerza persuasiva incline la mente no preve-nida a descartar de un todo la evidencia científica.
Consideramos que la sala de instancia no le dio el peso debido a esta prueba serohematológica ratificada, cuya con-fiabilidad estimamos prepondera sobre los testimonios orales de la señora madre y abuela del niño, susceptibles a emociones y pasiones que no alcanzan la probeta del analista.
Con estos antecedentes y fundamentos la sentencia recu-rrida sería revocada.

Lo es, no sólo para el demandado, sino para el hijo menor de edad y su señora madre.


R. Gray, Attorneys’ Textbook of Medicine, 3ra. ed., Vol. 4B, secs. 304.08-13.